DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on January 25, 2022 is acknowledged.
Accordingly, claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 25, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US Pub 2019/0097151).
In re claim 1, Lee et al discloses a quantum dot (QD) light emitting diode (i.e. see at least Figure 2), comprising: a first electrode (i.e. 110); a second electrode (i.e. 120) facing the first electrode; a QD emitting material layer (i.e. 150) positioned between the first electrode and the second electrode and including a QD and an organic material; a hole auxiliary layer (i.e. 144) positioned between the first electrode and the QD emitting material layer; and an electron auxiliary layer (i.e. 164) positioned between the QD emitting material layer and the second electrode, wherein the organic material has a highest occupied molecular orbital (HOMO) level higher than a material of the hole auxiliary layer (i.e. inherently, as the organic material and the material of the hole auxiliary layer disclosed in Lee et al is the same material in the instant application and would therefore, exhibit the same characteristics as the claim limitation).

In re claims 5 and 11, Lee et al discloses wherein the organic material is at least TCTA (i.e. see at least paragraph 0060) and the material of the hole auxiliary layer is at least PVK (i.e. see at least paragraph 0041).
In re claims 6 and 12, Lee et al discloses wherein a lowest unoccupied molecular orbital (LUMO) level of the organic material is higher than a conduction band level of the QD (i.e. inherently, as the organic material disclosed in Lee et al is the same material in the instant application and would therefore, exhibit the same characteristics as the claim limitation).
In re claim 7, Lee et al discloses a QD light emitting display device (i.e. see at least Figure 6), comprising: a substrate (i.e. 310); a QD light emitting diode positioned on or over the substrate, the QD light emitting diode including: a first electrode (i.e. 410); a second electrode (i.e. 420) facing the first electrode; a QD emitting material layer (i.e. 450) positioned between the first electrode and the second electrode and including a QD and an organic material; a hole auxiliary layer (i.e. 440) positioned between the first electrode and the QD emitting material layer; and an electron auxiliary layer (i.e. 460) positioned between the QD emitting material layer and the second electrode; and a thin film transistor (i.e. Tr) positioned between the substrate and the QD light emitting diode and connected to the QD light emitting diode, .

Allowable Subject Matter
Claims 2, 3, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432. The examiner can normally be reached 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY HO/Primary Examiner, Art Unit 2817